Title: From James Madison to Charles Pinckney, 1 December 1802
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State Washington 1st Decr. 1802
Capt. Eldred, by whom I forwarded my dispatches of the 25th of Octr. having imposed himself as a citizen of the United States, I gave him the recommendatory letter; styling him such, which he has doubtless presented to you. Since then it is discovered that very strong presumptions, if not positive proof, indicate him to be a British subject, tho’ born in Rhode Island. The letters from the records of this Department, of which copies are inclosed, will present you with the necessary details respecting his allegiance, and will evince to you, that it is the point on which the success of his claim chiefly depends. With great respect & Esteem &c &c &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Enclosures not found.



   
   Letter not found.



   
   For Thomas Eldred’s claim, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:99 and n. 1.


